Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered August 24, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The instant appeal brings up for review the trial court’s denial of defense counsel’s motion to withdraw the Legal Aid Society as counsel so that the attorney who was present during a lineup could testify at the Wade hearing concerning the allegedly suggestive procedure used. Inasmuch as the proffered testimony of the attorney concerned uncontested issues, the court did not err in permitting counsel to testify at the hearing or trial and in refusing to disqualify the Legal Aid Society.
The defendant also challenged the admission into evidence of proof of uncharged crimes. The testimony concerning the defendant’s robbery of a cab driver, however, was necessary to complete the narrative of the episode and to establish the cab driver’s opportunity to identify the defendant (see, People v Gines, 36 NY2d 932). The testimony concerning the theft of the getaway car was inextricably interwoven with the planning and execution of the bank robbery for which the defendant was being tried and was, therefore, properly received into evidence (see, People v Vails, 43 NY2d 364, 368-369).
The court properly denied the defendant’s severance motion (see, People v Eisenreich, 121 AD2d 561, lv denied 68 NY2d 913).
The defendant’s motion to suppress his postarrest statements was properly denied inasmuch as they were found to be voluntarily made after a proper waiver of his Fifth and Sixth Amendment rights (see, People v Prochilo, 41 NY2d 759, 761).
*521We have examined the defendant’s remaining contentions and have found them to be without merit (see, People v Rahman, 46 NY2d 882, 883; People v Cherry, 106 AD2d 458; People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur. [See, 119 Mise 2d 595.]